Case 3:20-cv-05007-MAS-DEA Document 10-2 Filed 06/16/20 Page 1 of 4 PageID: 473




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY

 APFA, INC.                              )
                                         )
                                         )
                       Plaintiff,        )
                                         )
               vs.                       )      Case No. 3:20-cv-05007
                                         )
                                         )
 UATP MANAGEMENT, LLC,                   )
                                         )
                       Defendant.        )



                     AFFIDAVIT OF ANDREW P. BLEIMAN, ESQ.


        I, ANDREW P. BLEIMAN, ESQ., of full age, do hereby swear as follows:

        1.     I am an Attorney licensed by the State of Illinois and a partner in the

 law firm Marks & Klein, LLP.

        2.     In that capacity, I represent the Plaintiff hereto, APFA, Inc. (“APFA.”)

        3.     I make this Affidavit of my own personal knowledge and review of the

 contents of this file.

        4.     On May 26, 2020, I received a letter from Defendant UATP

 Management, LLC’s counsel, Norman Leon, identified as a Notice of Dispute. A

 true and correct copy of this correspondence is annexed hereto as Exhibit 1.

        5.     In the Notice of Dispute, Defendant claimed that the claims of certain
Case 3:20-cv-05007-MAS-DEA Document 10-2 Filed 06/16/20 Page 2 of 4 PageID: 474




 members of the APFA were allegedly subject to an arbitration provision contained

 in an “Amendment to Franchise Agreement (Membership Program)” (“the

 Amendment”). See Ex. 1

       6.    The Notice of Dispute further claimed that “any APFA member who

 wishes to pursue [claims against UATP] and has executed a Membership

 Amendment may only do so through individual arbitration.” See Ex. 1.

       7.    In addition, the Notice of Dispute demands the identities of all APFA

 members, in order to initiate individual actions against members who executed the

 Amendment to compel individual arbitrations of each member’s claims.

       8.    Certain APFA members have advised me that they did not execute the

 Amendment and are, therefore, exempt from this demand.

       I hereby certify under penalty of perjury that the foregoing statements are true.

                                                      Respectfully submitted by:

                                                      MARKS & KLEIN, LLP

 Dated:      June 16, 2020                            /s/ Andrew Bleiman
                                                      Andrew P. Bleiman
                                                      Attorney for APFA, Inc.
                                                      Pro Hac Vice Application
                                                      to be filed
Case 3:20-cv-05007-MAS-DEA Document 10-2 Filed 06/16/20 Page 3 of 4 PageID: 475




                        EXHIBIT A
Case 3:20-cv-05007-MAS-DEA Document 10-2 Filed 06/16/20 Page 4 of 4 PageID: 476

                                                                  DLA Piper LLP (US)
                                                                  444 West Lake Street
                                                                  Suite 900
                                                                  Chicago, Illinois 60606-0089
                                                                  www.dlapiper.com

                                                                  Norman M. Leon
                                                                  Norman.Leon@dlapiper.com
                                                                  T 312.368.2192
                                                                  F 312.630.6322

 Via: Certified Mail and Email

 May 26, 2020

 Andrew P. Bleiman
 Marks & Klein LLP
 1363 Shermer Road, Suite 318
 Northbrook, Illinois 60062
 andrew@marksklein.com

        Re:     Notice of Dispute

 Dear Andrew:

 As you know, we are counsel for UATP Management, LLC (“UATP”) in the matter entitled APFA,
 Inc. v. UATP Management LLC, Case No. 3:20-cv-05007 (D.N.J.) (the “APFA Lawsuit”). Based
 on our review of the documents, it seems clear that the claim asserted in plaintiff’s complaint is
 subject to mandatory individual arbitration pursuant to the Arbitration Clause in Section 4.1 of the
 Amendment to Franchise Agreement (Membership Program) (“Membership Amendment”).
 Therefore, any APFA member who wishes to pursue the claim and has executed a Membership
 Amendment may only do so through individual arbitration.

 Pursuant to Section 4.1 of the Membership Amendment, UATP hereby provides formal Notice of
 Dispute and demands compliance with the arbitration agreement in the Membership Amendment.
 Please be advised that, if UATP is forced to take legal action to enforce the arbitration agreement,
 it intends to seek the attorneys’ fees and costs it incurs doing so, as provided in Section 23.G. of
 the franchise agreements.

 Please provide a list of the APFA members so we can identify which ones have arbitration clauses.
 Thanks in advance for your cooperation.

 Sincerely,

 /s/ Norman   Leon
 Norman Leon

 cc (by email only): Justin Klein; Brent Davis; Mark Fishbein; Karen Marchiano; David Sager;
 Billy Diggs



 WEST\290584755.1
